DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/1/2022 have been fully considered but they are not persuasive or are moot.
Applicant argues on page 7-9 that the previously cited art does not disclose the newly added limitations to claim 1. The Examiner respectfully disagrees. Newly cited portions of Horst in the new grounds of the rejection necessitated by amendment disclose these limitations in the claim. Accordingly, this argument is not persuasive.
Applicant argues on pages 7-9 that the previously cited art does not disclose the newly added limitations to claim 6. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Anderson et al. (US20140180031, hereafter Anderson) and Grunwald et al (US20090005675, hereafter Grunwald) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 8-10 that the previously cited art does not disclose the newly added limitations to claim 12. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Grunwald et al (US20090005675, hereafter Grunwald) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “proximal to the US transducer”. The term “proximal” is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how close the magnetic sensor must be to the ultrasound transducer to be considered proximal. Accordingly, this claim is rejected under 112b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van der Horst et al. (US20200037982, hereafter Horst).
Regarding claim 1, Horst discloses in Figures 1 and 7 a medical probe (Horst, system 100) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”), comprising:
(a) a guidewire (Horst, guidewire 102) for insertion into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
(b) a magnetic position sensor (Horst, sensor coils) which is fitted at a distal end of the guidewire and is configured to produce signals indicative of a position of the distal end (Horst, Figure 7, step 712 and Para 44) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”); and
(c) an ultrasound (US) transducer (Horst, ultrasonic transducer), which is fitted at the distal end of the guidewire and is configured to transmit US waves inside the blood vessel, and acquire respective US echoes indicative of blood velocity in the blood vessel (Horst, Figure 7, step 714 and Para 45) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”),
wherein the magnetic position sensor is positioned proximal to the US transducer (Horst, Para 34; “Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111”) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”) and spaced a distance from the US transducer (Horst, Para 29; “two or more sensors 106 may be included on a single intraluminal device 102. Where two or more sensors are included on a single device, the sensors may be offset from each other by various distances along the length of the device”).
Horst is interpreted as disclosing the sensor and the transducer being proximal as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 3, Horst discloses all of the limitations of claim 1 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a distal direction and receive the US echoes from the distal direction (Horst, Figure 2; showing signals being transmitted 134 and received 136 in a distal direction) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 4, Horst discloses all of the limitations of claim 1 as discussed above.
Horst further discloses wherein the US transducer is configured to transmit the US waves in a proximal direction and receive the US echoes from the proximal direction (Horst, Figure 4; showing signals being transmitted 134 and received 136 in a proximal direction since they are angled at least slightly backwards) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horst, Anderson et al. (US20140180031, hereafter Anderson), and Tolkowsky (US20140343408).
Regarding claim 2, Horst discloses all of the limitations of claim 1 as discussed above.
Horst does not clearly and explicitly disclose wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm.
In an analogous multi-sensor device inserted into a vessel field of endeavor Anderson discloses wherein a guidewire and a US transducer (Anderson, Para 38; “a piezoelectric element 31. As shown in FIG. 2, an electrical generator 6 stimulates the piezoelectric element 31 (electrical-to-acoustic transducer)”) jointly have a maximal diameter that does not exceed 3.0 mm (Anderson, Para 30; “The imaging guidewire including the imaging element (for example, an optical fiber and transducer material) and, in certain embodiments, the surrounding support structure can have a total outside diameter of less than 1 mm, preferably less than 300 micron (less than about 1 French)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the guidewire and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to allow for access to a vessel as needed as taught by Anderson (Anderson, Para 28-30).
In an analogous tracked in sensor device inserted into a vessel field of endeavor Tolkowsky discloses wherein an imaging sensor and magnetic position sensor jointly have a maximal diameter that does not exceed 3.0 mm (Tolkowsky, Para 354-357; “An example of a location sensor comprising only longitudinal coil(s) and offering a relatively small outer diameter is one with an outer diameter of approximately 0.25 mm. […] For example, when using location sensor(s) comprising only longitudinal coil(s), […] a 1.2 mm to 1.8 mm tool (which are typically standard diameters for off-the-shelf bronchoscopic tools) and a location sensor of up to 0.3 mm in diameter”) (Tolkowsky, Para 246; “The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic […] a measurement probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson wherein the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to increase maneuverability and prevent the system from obstructing the vessel they are traversing as taught by Tolkowsky (Tolkowsky, Para 356-359).
Horst as modified by Anderson and Tolkowsky above is interpreted as disclosing wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm because the combined dimensions outlined in Anderson and Tolkowsky above is less than 3.0 mm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Seter et al. (US20130066194, hereafter Seter).
Regarding claim 5, Horst discloses all of the limitations of claim 1 as discussed above.
Horst does not clearly and explicitly disclose wherein the magnetic position sensor is formed on a flexible printed-circuit-board wrapped around the distal end of the guidewire.
	In an insertable elongate medical device field of endeavor Seter discloses wherein a magnetic position sensor is formed on a flexible printed-circuit-board wrapped around (Seter, Para 8; “the substrate may be a flexible printed circuit board (PCB), where the electrically conductive trace is patterned such that, when wrapped in a cylinder shape, forms a three-dimensional spiral coil configured to function as an electromagnetic field sensor”) a distal end of an elongate medical device (Seter, Para 27; “the coil assembly 47 a in final form may be disposed at a distal end portion (i.e., distal end portion 32 in FIG. 1) of device 26”) (Seter, Para 8; “This disclosure is directed to an elongate medical device configured for use with a positioning system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the magnetic position sensor is formed on a flexible printed-circuit-board wrapped around the distal end of the guidewire in order to make the device thinner and thereby reduce the amount of occupied radial space as taught by Seter (Seter, Para 7) which makes navigation easier.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horst, Anderson et al. (US20140180031, hereafter Anderson), and Grunwald et al (US20090005675, hereafter Grunwald).
Regarding claim 6, Horst discloses in Figures 1 and 6-7 a medical system (Horst, Para 2; “The present invention is directed to systems and methods for obtaining hemodynamic measurements and mapping the measurements to specific locations within a bodily structure”), comprising:
(a) a guidewire ultrasound (US) probe (Horst, system 100) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”) comprising:
(i) a guidewire (Horst, guidewire 102) for insertion into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”), wherein the guidewire includes a distal end (Horst, Para 26; “whether a distal tip portion of the intraluminal device 102, which may be coupled with a sensor 106”);
(ii) a magnetic position sensor (Horst, sensor coils) which is fitted at the distal end of the guidewire and is configured to produce signals indicative of a position of the distal end (Horst, Figure 7, step 712 and Para 44) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”);
(iii) an ultrasound (US) transducer (Horst, ultrasonic transducer), which is fitted at the distal end of the guidewire and is configured to transmit US waves inside the blood vessel, and acquire respective US echoes indicative of blood velocity in the blood vessel (Horst, Figure 7, step 714 and Para 45) (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”); and
(b) a processor (Horst, Para 21), which is configured to:
(i) receive from the US transducer electrical signals (Horst, Para 21; “The integrated processor 126 may be configured to receive and process tracking data 114 received from the tracking system 110 and intraluminal data 107 received from the device system 120”) indicative of a Doppler shift of the US echoes due to blood velocity (Horst, Para 30; “Such a sensor 106 may comprise an ultrasonic transducer, […] configured to measure blood flow velocity, for example via Doppler flow”);
(ii) analyze the electrical signals to derive the blood velocity (Horst, Figure 7, step 714 and 716 and Para 46) (Horst, Para 22; “The integrated processor 126 may be configured to process data received from both the sensor 106 and the tracking system 110 in multiple ways. The integrated processor 126 may be formed from one or a plurality of processers. For example, as stated above, the integrated processor 126 may be configured to generate a functional flow map 128. The functional flow map 128 may include various flow and/or pressure measurements collected from within the lumen 105 of the bodily structure 104”); and
(iii) display the derived blood velocity to a user (Horst, Figure 7, step 716 and Para 46) (Horst, Para 21; “The system shown in FIG. 1 also includes a display 130, which may be communicatively coupled with the integrated processor 126, and may include an interactive user interface 131. The display 130 may be configured to display the functional flow map 128 overlaid onto an image 132, e.g., B-mode, of the bodily structure 104. In some examples, the display 130 may be further configured to display an indication of quality 133 of one more functional flow measurements”).
Horst does not clearly and explicitly disclose wherein the transducer is an A-mode transducer and wherein the distal end, including the A-mode US transducer, has a maximal diameter that does not exceed 3.0 mm.
In an analogous multi-sensor device inserted into a vessel field of endeavor Anderson discloses wherein a guidewire and a US transducer (Anderson, Para 38; “a piezoelectric element 31. As shown in FIG. 2, an electrical generator 6 stimulates the piezoelectric element 31 (electrical-to-acoustic transducer)”) have a maximal diameter that does not exceed 3.0 mm (Anderson, Para 30; “The imaging guidewire including the imaging element […] the surrounding support structure can have a total outside diameter of less than 1 mm, preferably less than 300 micron (less than about 1 French)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the distal end, including the A-mode US transducer, has a maximal diameter that does not exceed 3.0 mm in order to allow for access to a vessel as needed as taught by Anderson (Anderson, Para 28-30).
Horst as modified by Anderson above does not clearly and explicitly disclose wherein the transducer is an A-mode transducer.
In an analogous inserted ultrasound device field of endeavor Grunwald discloses wherein a transducer of the inserted device is an A-mode transducer (Grunwald, Para 55; “In one aspect, the non-imaging ultrasound information comprises using A-mode ultrasound to identify the structure in the vasculature.”) (Grunwald, Para 144) (Grunwald, Para 24; “the processor is further configured to process in vivo non-image based ultrasound information and intravascular electrocardiogram signa7ls of the vasculature system of the patient based on a parameter selected from a group consisting of: a blood flow direction, a blood flow velocity, e.g., the highest, the lowest, the mean or the average velocity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson above does wherein the transducer is an A-mode transducer in order to identify and recognize a structure as taught by Grunwald (Grunwald, Para 98).
The use of the techniques of using an A-mode transducer taught by Grunwald in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information using an A-mode transducer; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, Horst as modified by Anderson and Grunwald above discloses all of the limitations of claim 6 as discussed above.
Horst as modified by Anderson and Grunwald above further discloses wherein the A-mode US transducer is configured to transmit the US waves in a distal direction and receive the US echoes from the distal direction (Horst, Figure 2; showing signals being transmitted 134 and received 136 in a distal direction) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Regarding claim 9, Horst as modified by Anderson and Grunwald above discloses all of the limitations of claim 6 as discussed above.
Horst as modified by Anderson and Grunwald above further discloses wherein the A-mode US transducer is configured to transmit the US waves in a proximal direction and receive the US echoes from the proximal direction (Horst, Figure 4; showing signals being transmitted 134 and received 136 in a proximal direction since they are angled at least slightly backwards) (Horst, Para 30; “configured to measure blood flow velocity, for example via Doppler flow, by transmitting ultrasound signals or beams 134 into the lumen 105 of the bodily structure 104 and receiving signals 136 responsive to the transmitted signals 134 (as shown in FIGS. 2-4)”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horst, Anderson et al. (US20140180031, hereafter Anderson), and Grunwald as applied to claim 6 above, and in further view of Tolkowsky (US20140343408).
Regarding claim 7, Horst as modified by Anderson and Grunwald above discloses all of the limitations of claim 6 as discussed above.
Horst does not clearly and explicitly disclose wherein the guidewire, the magnetic position sensor and the A-mode US transducer jointly have a maximal diameter that does not exceed 3.0 mm.
However, Anderson further discloses wherein a guidewire and a US transducer (Anderson, Para 38; “a piezoelectric element 31. As shown in FIG. 2, an electrical generator 6 stimulates the piezoelectric element 31 (electrical-to-acoustic transducer)”) jointly have a maximal diameter that does not exceed 3.0 mm (Anderson, Para 30; “The imaging guidewire including the imaging element […] the surrounding support structure can have a total outside diameter of less than 1 mm, preferably less than 300 micron (less than about 1 French)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson and Grunwald above wherein the guidewire and the A-mode US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to allow for access to a vessel as needed as taught by Anderson (Anderson, Para 28-30).
In an analogous tracked in sensor device inserted into a vessel field of endeavor Tolkowsky discloses wherein an imaging sensor and magnetic position sensor jointly have a maximal diameter that does not exceed 3.0 mm (Tolkowsky, Para 354-357; “An example of a location sensor comprising only longitudinal coil(s) and offering a relatively small outer diameter is one with an outer diameter of approximately 0.25 mm. […] For example, when using location sensor(s) comprising only longitudinal coil(s), […] a 1.2 mm to 1.8 mm tool (which are typically standard diameters for off-the-shelf bronchoscopic tools) and a location sensor of up to 0.3 mm in diameter”) (Tolkowsky, Para 246; “The terms ‘tool,’ ‘probe,’ ‘medical tool,’ and ‘medical probe’ all refer to any tool or probe that may be inserted into a body lumen. It may be any type of a diagnostic […] a measurement probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson and Grunwald above wherein the magnetic position sensor and the A-mode US transducer jointly have a maximal diameter that does not exceed 3.0 mm in order to increase maneuverability and prevent the system from obstructing the vessel they are traversing as taught by Tolkowsky (Tolkowsky, Para 356-359).
Horst as modified by Anderson, Grunwald, and Tolkowsky above is interpreted as disclosing wherein the guidewire, the magnetic position sensor and the US transducer jointly have a maximal diameter that does not exceed 3.0 mm because the combined dimensions outlined in Anderson and Tolkowsky above is less than 3.0 mm.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horst, Anderson, and Grunwald as applied to claim 6 above, and in further view of Li (US20070043294).
Regarding claim 10, Horst as modified by Anderson and Grunwald above discloses all of the limitations of claim 6 as discussed above.
Horst as modified by Anderson and Grunwald above does not clearly and explicitly disclose wherein the processor is configured to spectrally analyze the electrical signals to determine a maximal Doppler shift.
In an analogous blood flow velocity measurement device field of endeavor Li discloses spectrally analyzing electrical signals to determine a maximal Doppler shift (Li, Para 35; “FIG. 2 illustrates the detection procedure of the maximum frequency shift.”) (Li, Para 2-20; discussing detecting maximum frequency shift for a doppler blood flow velocity system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Anderson and Grunwald above wherein the processor is configured to spectrally analyze the electrical signals to determine a maximal Doppler shift in order to measure peak velocity as needed for the diagnosis of many parameters which depend on peak velocity as taught by Li (Li, Para 2).

Claims 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald et al (US20090005675, hereafter Grunwald).
Regarding claim 12, Horst discloses in Figures 1 and 7 a method (Horst, Para 2; “The present invention is directed to systems and methods for obtaining hemodynamic measurements and mapping the measurements to specific locations within a bodily structure”), comprising:
(a) inserting a guidewire (Horst, guidewire 102) into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
the guidewire having a magnetic position sensor (Horst, sensor coils) and an ultrasound (US) transducer (Horst, ultrasonic transducer) fitted at a distal end thereof (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils”) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”),
wherein the magnetic position sensor is configured to acquire position signals (Horst, Figure 7, step 712 and Para 44) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”); and
wherein the US transducer is configured to transmit US waves inside the blood vessel, and acquire respective US echoes indicative of blood velocity in the blood vessel (Horst, Figure 7, step 714 and Para 45) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”);
(b) navigating the guidewire to a target location in the blood vessel using signals acquired by the magnetic position sensor (Horst, Figure 7, step 712 and Para 44) (Horst, Para 23; “Obtaining functional flow measurements via the sensor 106 and mapping these measurements to specific intraluminal locations via the tracking system 110”);
 (c) at the target location, receiving from the US transducer electrical signals (Horst, Para 21; “The integrated processor 126 may be configured to receive and process tracking data 114 received from the tracking system 110 and intraluminal data 107 received from the device system 120”) indicative of a Doppler shift of the echoes due to blood velocity (Horst, Para 30; “Such a sensor 106 may comprise an ultrasonic transducer, […] configured to measure blood flow velocity, for example via Doppler flow”);
(d) analyzing the electrical signals to derive the blood velocity (Horst, Figure 7, step 714 and 716 and Para 46) (Horst, Para 22; “The integrated processor 126 may be configured to process data received from both the sensor 106 and the tracking system 110 in multiple ways. The integrated processor 126 may be formed from one or a plurality of processers. For example, as stated above, the integrated processor 126 may be configured to generate a functional flow map 128. The functional flow map 128 may include various flow and/or pressure measurements collected from within the lumen 105 of the bodily structure 104”); and
(e) displaying the derived blood velocity to a user (Horst, Figure 7, step 716 and Para 46) (Horst, Para 21; “The system shown in FIG. 1 also includes a display 130, which may be communicatively coupled with the integrated processor 126, and may include an interactive user interface 131. The display 130 may be configured to display the functional flow map 128 overlaid onto an image 132, e.g., B-mode, of the bodily structure 104. In some examples, the display 130 may be further configured to display an indication of quality 133 of one more functional flow measurements”).
Horst does not clearly and explicitly disclose wherein the blood vessel is in the brain.
In an analogous inserted ultrasound device field of endeavor Grunwald discloses wherein a target blood vessel is in a brain (Grunwald, Para 195; “It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention. For example if the target device position where in the brain for example”) (Grunwald, Para 24; “the system is configured such that the processor processes in vivo non-image based ultrasound information and intravascular electrocardiogram signals of the vasculature system of the patient provided by the sensors to indicate in the output information the proximity of the sensors to a structure within the vasculature of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the blood vessel is in the brain as taught by Grunwald in order to allow for diagnosis of the brain as needed.
The use of the techniques of having the target location be in the brain taught by Grunwald in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information in the brain; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 16, Horst as modified by Grunwald above discloses all of the limitations of claim 12 as discussed above.
Horst does not clearly and explicitly disclose wherein the target location is a blood vessel in the brain, wherein navigating the guidewire further comprises navigating the guidewire the blood vessel in the brain.
However, Grunwald further discloses wherein a target blood location is a blood vessel in a brain (Grunwald, Para 195; “It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention. For example if the target device position where in the brain for example, and wherein navigating the guidewire further comprises navigating the guidewire the blood vessel in the brain ”) (Grunwald, Para 24; “the system is configured such that the processor processes in vivo non-image based ultrasound information […] provided by the sensors to indicate in the output information the proximity of the sensors to a structure within the vasculature of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Grunwald above wherein the target location is a blood vessel in the brain, wherein navigating the guidewire further comprises navigating the guidewire the blood vessel in the brain in the brain as taught by Grunwald in order to allow for diagnosis of the brain as needed.
The use of the techniques of having the target location be in the brain taught by Grunwald in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information in the brain; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, Horst discloses in Figures 1 and 7 a method (Horst, Para 2; “The present invention is directed to systems and methods for obtaining hemodynamic measurements and mapping the measurements to specific locations within a bodily structure”), comprising:
(a) inserting a guidewire (Horst, guidewire 102) into a blood vessel (Horst, bodily structure 104) of a patient (Horst, Figure 7, step 710 and Para 43) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”);
the guidewire having a magnetic position sensor (Horst, sensor coils) and an ultrasound (US) transducer (Horst, ultrasonic transducer) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”) fitted at a distal end thereof (Horst, Figure 6; showing the position at a distal end of the guidewire) (Horst, Para 34; “the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils”) (Horst, Figure 7, step 712 and Para 44) (Horst, Para 34; “For example, the tracking system 110 may comprise an electromagnetic tracking system. According to such examples, the tracking field generator 111 may comprise an electromagnetic field generator configured to generate an electromagnetic field 108 encompassing the bodily structure 104 that contains the intraluminal device 102. The sensor 106 employed may include one or more sensor coils […] Such examples may include at least two sensors 106 mounted at known positions on a single intraluminal device 102. The first sensor may contain coils configured to cause a disturbance within the electromagnetic field 108 generated by the tracking field generator 111, and the second sensor may include an array configured to receive ultrasound signals from an external ultrasound imaging system. The position of the second sensor may be registered to the position of the first sensor by the tracking system 110 and the imaging system to determine the position and/or orientation of the sensors on the intraluminal device”);
 (b) navigating the guidewire to a target location in the blood vessel using signals acquired by the magnetic position sensor (Horst, Figure 7, step 712 and Para 44) (Horst, Para 23; “Obtaining functional flow measurements via the sensor 106 and mapping these measurements to specific intraluminal locations via the tracking system 110”);
 (c) at the target location, emitting US from the US transducer thereby generating US echoes (Horst, Figure 7, step 714 and Para 45) (Horst, Para 30; “the sensor 106 may be configured to obtain intraluminal data 107 regarding blood flow. Such a sensor 106 may comprise an ultrasonic transducer, e.g., a lead zirconate titanate (“PZT”) transducer, a capacitive micromachined ultrasonic transducer (“CMUT”), or a single crystal transducer, and may be configured to measure blood flow velocity”);
(d) at the target location, receiving from the US transducer electrical signals indicative of a Doppler shift of the US echoes due to blood velocity at the target location (Horst, Para 30; “Such a sensor 106 may comprise an ultrasonic transducer, […] configured to measure blood flow velocity, for example via Doppler flow”); and
(e) analyzing the electrical signals to derive the blood velocity at the target location (Horst, Figure 7, step 714 and 716 and Para 46) (Horst, Para 22; “The integrated processor 126 may be configured to process data received from both the sensor 106 and the tracking system 110 in multiple ways. The integrated processor 126 may be formed from one or a plurality of processers. For example, as stated above, the integrated processor 126 may be configured to generate a functional flow map 128. The functional flow map 128 may include various flow and/or pressure measurements collected from within the lumen 105 of the bodily structure 104”).
Horst does not clearly and explicitly disclose wherein the target location is in the brain.
In an analogous inserted ultrasound device field of endeavor Grunwald discloses wherein a target location is in a brain (Grunwald, Para 195; “It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention. For example if the target device position where in the brain for example”) (Grunwald, Para 24; “the system is configured such that the processor processes in vivo non-image based ultrasound information and intravascular electrocardiogram signals of the vasculature system of the patient provided by the sensors to indicate in the output information the proximity of the sensors to a structure within the vasculature of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the target location is in the brain as taught by Grunwald in order to allow for diagnosis of the brain as needed.
The use of the techniques of having the target location be in the brain taught by Grunwald in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information in the brain; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 20, Horst as modified by Grunwald above discloses all of the limitations of claim 19 above.
Horst as modified by Grunwald above further discloses wherein the target location is a blood vessel in the brain (Horst, Figure 7, step 712 and Para 44) (Horst, Para 23; “Obtaining functional flow measurements via the sensor 106 and mapping these measurements to specific intraluminal locations via the tracking system 110”) (Horst, Para 4; “Provided herein are methods, systems, and apparatuses for obtaining hemodynamic measurements within a bodily structure, such as the lumen of a blood vessel”) (Horst, Para 20; “FIG. 1 shows an example system 100 configured to generate a functional flow map of a bodily structure in accordance with the present disclosure. As shown, the system 100 may include an intraluminal device 102, e.g., a catheter, micro-catheter, or guide-wire, configured for insertion into a bodily structure 104, such as a blood vessel, which defines an internal lumen 105”).
Horst as modified by Grunwald above is interpreted as disclosing this limitation in the claim because Horst discloses wherein the target location is a blood vessel and Grunwald modifies Horst to target an area in the brain.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald as applied to claim 12 above, and in further view of Grunwald et al. (US20090118612, hereafter Grunwald ‘612).
Regarding claim 13, Horst as modified by Grunwald above discloses all of the limitations of claim 12 as discussed above.
Horst as modified by Grunwald above does not clearly and explicitly disclose retracting the guidewire out of the blood vessel of the patient.
In an analogous medical procedure using a guidewire for vascular access field of endeavor Grunwald ‘612 discloses retracting a guidewire out of a blood vessel of a patient (Grunwald ‘612, Para 247; “Once the target site is believed to have been reached, the user can verify position with the sensor(s). Then when the guidewire is no longer required, it can be removed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Grunwald above to include retracting the guidewire out of the blood vessel of the patient in order to remove the guidewire when it is no longer required as taught by Grunwald ‘612 (Grunwald ‘612, Para 247) which would prevent unnecessary medical equipment from remaining in the patient’s body.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald et al (US20090005675, hereafter Grunwald).
Regarding claim 14, Horst discloses all of the limitations of claim 1 as discussed above
Horst does not clearly and explicitly disclose wherein the guidewire is a hollow guidewire configured to be inserted into the blood vessel of the brain.
In an analogous inserted ultrasound device field of endeavor Grunwald discloses wherein a guidewire (Grunwald, Para 113; “the endovascular device 150 can be configured as any type of catheter, stylet, guidewire”) is a hollow guidewire (Grunwald, Para 111; “The endovascular device 150 also has an opening 182 in the elongate body 105 and a lumen within the elongate body 105 in communication with the opening 182 and the elongate body proximal end 110”), configured to be inserted into the blood vessel of the brain (Grunwald, Para 195; “It should be understood that various alternatives to the embodiments of the invention described herein may be employed in practicing the invention. For example if the target device position where in the brain for example”) (Grunwald, Para 24; “the system is configured such that the processor processes in vivo non-image based ultrasound information and intravascular electrocardiogram signals of the vasculature system of the patient provided by the sensors to indicate in the output information the proximity of the sensors to a structure within the vasculature of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the guidewire is a hollow guidewire configured to be inserted into the blood vessel of the brain as taught by Grunwald in order to allow for diagnosis of the brain as needed.
The use of the techniques of having the guidewire be a hollow guidewire inserted into a blood vessel in the brain taught by Grunwald in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information in the brain; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Ben-Haim et al. (US20020065455, hereafter Ben-Haim).
Regarding claim 15, Horst discloses all of the limitations of claim 1 as discussed above.
Horst further discloses wherein the magnetic position sensor has a maximum diameter (Horst, discloses a magnetic position sensor as discussed in the rejection of claim 1 above and therefore it must have some maximum diameter).
Horst does not clearly and explicitly disclose wherein the US transducer has a maximum diameter that is greater than the maximum diameter of the magnetic position sensor.
In an analogous inserted ultrasound device field of endeavor Ben-Haim discloses wherein a US transducer (Ben-Haim, Para 168; “active portion 16 of catheter 10 is a forward looking ultrasound send/receive transducer”) has a maximum diameter that is greater than a maximum diameter of a magnetic position sensor (Ben-Haim, Figure 2; showing this) (Ben-Haim, Para 109; “FIG. 2 shows a schematic illustration of a preferred embodiment of the distal end of catheter 10. A graphic illustration of locating sensor 14 is shown in FIG. 3. Sensor 14 preferably includes two or more and more preferably three sensor coils 30, 32 and 34 wound on air cores. In a preferred embodiment of the invention the coils have mutually orthogonal axes, one of which is conveniently aligned with the long axis of the catheter. Unlike prior art location sensors (used for other applications) which contain three coils that are concentrically located, or at least whose axes intercept, the coils of the preferred embodiment of the invention are closely spaced along the axis of the catheter to reduce the diameter of the locating sensor and thus make the sensor suitable for incorporation into a catheter”).
Ben-Haim is interpreted as disclosing this limitation in the claim because the maximum radius of the magnetic sensor coils in Figure 2 is smaller than the maximum radius of the transducer 16 and the 112a support for claim 15 is also a figure showing the dimensions of the magnetic position sensor relative to the ultrasound transducer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst wherein the US transducer has a maximum diameter that is greater than the maximum diameter of the magnetic position sensor in order to make the magnetic sensor small and therefore suitable for incorporation into an inserted device as taught by Ben-Haim (Ben-Haim, Para 109).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald as applied to claim 12 above, and in further view of Kleven (WO2014174069).
Regarding claim 17, Horst as modified by Grunwald above discloses all of the limitations of claim 12 as discussed above.
Horst as modified by Grunwald above does not clearly and explicitly disclose processing at least one CT brain section image of the patient prior to inserting the guidewire into the blood vessel.
In an analogous ultrasound device field of endeavor Kleven discloses processing at least one CT image of a patient prior to inserting a device into a patient (Kleven, Pgs 2-3; “According to the present invention it is suggested that a stand-alone ultrasound- based add-on unit be provided to work in conjunction with an existing IGS unit without ultrasound capacity. This add-on unit can function completely on its own to display both 2D and 3D ultrasound images. This add-on unit, via an interface in the add-on unit and a wired or wireless connection, can also receive from the existing IGS unit, patient registration data, preoperative volumetric image data (CT, MR), patient and preoperative image position data and the calculated tool position data. By use of a dedicated protocol and calculations the add-on unit can fuse the CT or MR volume with the real time ultrasound images or acquired volumetric 3D intraoperative ultrasound imagery, to provide the same functionality as an expensive IGS unit with MR/CT and ultrasound modality support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Grunwald above to include processing at least one CT brain section image of the patient prior to inserting the guidewire into the blood vessel in order to register acquired data with the CT image as needed to ease use and improve functionality as taught by Kleven (Kleven, Pgs 2-3).
Horst as modified by Grunwald  and Kleven above is interpreted as disclosing processing at least one CT brain section image of the patient prior to inserting the guidewire into the blood vessel because Kleven modifies Horst do process a CT image before the procedure and Horst as modified by Grunwald’s medical procedure involves inserting a guidewire into a blood vessel.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald as applied to claim 12 above, and in further view of Murphy (US20040176682).
Regarding claim 18, Horst as modified by Grunwald above discloses all of the limitations of claim 12 as discussed above.
Horst as modified by Grunwald above does not clearly and explicitly disclose wherein inserting the guidewire into the blood vessel of the patient further comprises inserting the guidewire into the blood vessel located in a thigh of the patient.
In an analogous inserted ultrasound device field of endeavor Murphy discloses wherein inserting a guidewire into a blood vessel in the brain of a patient comprises inserting the guidewire into the blood vessel located in a thigh of the patient (Murphy, Para 20; “The target area can be any treatable location in a patient's body, such as a blood clot in the patient's head. The guiding catheter can be inserted into an incision at any desired or suitable location on a patient's body, such as into the a vein or an artery, such as the femoral or brachial artery or through a vertebral body of the patient”; a person having ordinary skill in the art would understand that the femoral artery is located in the thigh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Grunwald above wherein inserting the guidewire into the blood vessel of the patient further comprises inserting the guidewire into the blood vessel located in a thigh of the patient in order to use a well known technique for navigation to a patient’s head as taught by Murphy (Murphy, Para 2) which increases reliability and user comfort.
The use of the techniques of inserting the guidewire into the thigh of the patient taught by Murphy in the invention of an inserted ultrasound transducer would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of capturing ultrasound information in the brain; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Grunwald as applied to claim 19 above, and in further view of Palanisamy et al. (US20160157814, hereafter Palanisamy).
Regarding claim 21, Horst as modified by Grunwald above discloses all of the limitations of claim 19 as discussed above.
Horst as modified by Grunwald above does not clearly and explicitly disclose wherein analyzing the electrical signals further comprises analyzing the electrical signals to determine a maximal Doppler shift for the blood vessel of the brain.
In an analogous inserted ultrasound device field of endeavor Palanisamy discloses analyzing electrical signals to determine a maximal Doppler shift for a blood vessel (Palanisamy, Para 37-38; describing calculating maximum doppler shift fto determine peak systolic velocity in a blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst as modified by Grunwald above wherein analyzing the electrical signals further comprises analyzing the electrical signals to determine a maximal Doppler shift for the blood vessel of the brain in order to measure the level of stenosis as taught by Palanisamy (Palanisamy, Para 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793